Citation Nr: 1708126	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mild anxiety with posttraumatic stress disorder (PTSD) (psychiatric disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis. pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to November 1973, April 1974 to September 1987, and September 1990 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO granted service connection for psychiatric disability, assigning a 10 percent rating effective March 31, 2006; and denied a TDIU.  In June 2008, the Veteran filed a notice of disagreement (NOD) with regard to this denial.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

In July 2012, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., to afford the Veteran a VA examination to determine the severity of his psychiatric disability and to obtain additional treatment records.  In a January 2013 rating decision, the RO granted a rating of 30 percent for the Veteran's service-connected psychiatric disability, effective November 2, 2007.  

In May 2013, the Board, again, remanded the matters on appeal to obtain additional medical records. After accomplishing further action, in July 2013, the agency of original jurisdiction (AOJ) issued a Supplemental SOC (SSOC) continuing the denial of the claims.

In December 2014, the Board once again remanded the matters on appeal to obtain outstanding medical records, and provide the Veteran the opportunity to identify private physicians who had treated him.  After accomplishing further action, in November 2016, the RO issued a rating decision awarding the 30 percent rating for the Veteran's psychiatric disability back to the March 31, 2006 effective date of the award of service connection, and issued an SSOC continuing to deny the Veteran's claim for a TDIU.  

As the Veteran has not been assigned the maximum, available rating for his psychiatric disability (which he is presumed to seek), his claim for higher rating remains viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the March 31, 2006, effective date of the award of service connection, the Veteran's psychiatric symptoms have included difficulty sleeping, nightmares, estrangement, and depression.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  The schedular criteria are adequate to rate the Veteran's service-connected psychiatric disability at all pertinent points. 

4.  As the Veteran's service-connected disabilities have a combined rating of 40 percent, the percentage requirements for a schedular TDIU are not met.  

5.  The weight of the evidence indicates that the Veteran's service-connected disabilities have not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411-9413 (2016).

2.  The criteria for a TDIU due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an April 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; Social Security Administration (SSA) records; private and VA treatment records; and November 2007 and October 2016 VA examination reports.  Also of record and considered in connection with the claims are the written statements from the Veteran.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

Pursuant to the Board's December 2014 remand, in March 2015 the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; and obtained and associated additional VA treatment records to the claims file in November 2016.  In addition, the AOJ scheduled the Veteran for a VA examination in October 2016 to assess the severity of his psychiatric disability.  Thereafter, the AOJ issued an SSOC reflecting the denial of the claim, followed by a waiver of the response period from the Veteran's representative (indicating that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The rating for the Veteran's service-connected psychiatric disability has been assigned under Diagnostic Codes 9411-9413.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411-9413. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Also, historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the relevant evidence of record in this case, a December 2005 VA treatment record reflects that the Veteran's judgment and insight were within normal limits, he was alert and oriented, his recent and remote memory was intact, he did not exhibit a mood disorder, and he had appropriate affect.  In January 2006, the Veteran endorsed some depression, but attributed it to the "normal ups and downs of life."  He reported that he avoided crowds because he feared losing control of his temper if confronted.  He stated that he retired in 2003 due to complications of his colon cancer.  His wife reported that he had sleep disturbances, which the Veteran was not aware of, that he was unfriendly to strangers, and that he did not "open up to her."  

In a March 2006 statement in support of the claim, the Veteran reported bad dreams, excessive sweating while sleeping, diminished interest in significant activities, feelings of detachment or estrangement from others, memory impairment, and trouble concentrating.

A November 2007 VA examination report documents that the Veteran experienced depression approximately two times in the last week "for a period of minutes never as long as an hour."  The Veteran reported that his depression began about 10 years prior, but that he was not sure what precipitated it.  He denied experiencing anhedonia, and the examiner noted that there were no signs or symptoms of mania.  The Veteran stated that he became anxious primarily when he and his wife were about to get into an argument.  He had been married to his fourth wife since 2001 and had four adult children, three with whom he got along well; he also had one or two friends.  He listed his activities as working on or showing his Volkswagen.  He denied any history of suicide attempt, delusions, hallucinations, or episodes of violence/assault.  The Veteran reported that he slept four to eight hours per night and that he had reduced energy, but that he believed this had more to do with the cancer surgery.  He denied any panic attacks and obsessive ritualistic behavior.  The examiner found that he was clean and neatly groomed, and appropriately dressed.  His speech, psychomotor, and thought process and content were unremarkable; he was cooperative and attentive; his affect was normal; his mood was apprehensive; and his judgment, attention, and orientation were intact.  The examiner noted that his memory was normal, that he did not have difficulty concentrating, and that he experienced hypervigilance and detachment from others.  The examiner noted that he used to work as a truck mechanic, but that he retired in 2003 due to residuals of colon cancer.  The Veteran was assigned a GAF score of 70.

In July 2008, the Veteran's wife submitted a statement explaining that over the years the Veteran became more withdrawn.  She explained that he spent most of his time in the garage, and that he did not like to be around others.  She stated that he yelled out at night and thrashed in his sleep, and that he could strike out if not carefully awakened.  She described that to prevent himself from lashing out in anger, the Veteran curled his hands into fists until he bled.  She reported that he was interested in interacting with other veterans and that they went to two meetings, but that the Veteran was overwhelmed and did not want to go anymore.

In 2012, VA treatment records indicate that the Veteran was attending individual therapy.  At his many sessions, the examiner noted that he had good personal hygiene; good eye contact; no crying, threatening, or psychomotor agitation or hostility; normal speech pattern; normal memory; and coherent and logical thought process and content.  He denied any suicidal or homicidal ideations, delusions, hallucinations, or obsessive thinking.  In June 2012, his wife reported that the Veteran was very reclusive and had no association with other people, that he had a volatile temper, and that his sleep was poor.  In December 2012, the Veteran reported trouble sleeping and experiencing night sweats.  He stated that he attempted suicide in 1981 when his second wife was leaving him, but denied any recent thoughts or attempts.  He explained that he did not like to be around people, that he did not make friends, and that he became angry with little provocation.  He was assigned GAF scores of 67 and 55.

In 2013, VA treatment records document the Veteran's continued therapy sessions.  The examiners noted that the Veteran had good personal hygiene; good eye contact; cooperative behavior; normal speech pattern; normal memory; euthymic mood; somewhat constricted affect; and coherent and logical thought process and content.  The Veteran denied any suicidal or homicidal ideations, delusions, hallucinations, and obsessive thinking.  In March 2013, he reported anxiety when he left the house, and his wife stated that he continued to have periods of nightmares and night sweats, but that these had become less frequent with medication.  He was assigned GAF scores of 65, 70, and 75.

In 2014, VA treatment records reflect that the Veteran still experienced depression, anxiety, mood swings, and flashback memories.  The Veteran stated that he stopped therapy sessions because he became uncomfortable with the social worker.  The examiner noted that he had good personal hygiene; good eye contact; cooperative behavior; normal speech pattern; normal memory; euthymic mood; somewhat constricted affect; and coherent and logical thought process and content.  He denied any suicidal or homicidal ideations, delusions, hallucinations, and obsessive thinking.  In May 2014, the Veteran reported temporary periods of violent irritability, but that other PTSD symptoms had muted.  He stated that he was able to go out more and engage in conversation with others.

An October 2016 VA examination report documents that the Veteran was married to his current wife for 15 years, and that he had four children with whom he got along well.  The Veteran stated that he had friends that he saw every five years at reunions.  The examiner found that he exhibited symptoms of anxiety and chronic sleep impairment.  The Veteran reported that he did not feel depressed on a daily basis; that he slept on average six to seven hours; that he did not experience nightmares; and that he did not have problems falling asleep, but experienced difficulty staying asleep since his colon surgery.  He stated that he was watchful and on guard in a crowd.  The examiner found that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, symptoms controlled by medication; and that his adjustment disorder had evolved into unspecified anxiety disorder.

Based on the consideration of the above-cited evidence, including the VA examination reports, VA treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a  rating in excess of 30 percent for the Veteran's psychiatric disability is not warranted.. 

The above-cited evidence indicates that, since the March 31, 2006, the effective date of the award of service connection, the Veteran's psychiatric symptoms have primarily included depression and anxiety, nightmares, night sweats, and mild to moderate social isolation.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with occasional decrease in work efficiency-the level of impairment contemplated in the assigned 30 percent rating.

The evidence shows that, while the Veteran was divorced three times, he has been married to his current wife since 2001.  Further, the Veteran was employed until 2003, when he retired from his work because of complications from his colon cancer, not due to psychiatric problems.  In addition, while the evidence indicated that the Veteran was anxious in crowds, did not like to be around others, and did not have any friends, he had a good relationship with his wife and his four children.  Further, in October 2016 the Veteran stated that he had friends he saw every five years at reunions and in 2014 he reported that he was more comfortable going out and talking to people.  In addition, although the Veteran reported that he was easily angered and experienced temporary periods of violence, both he and his wife denied any physical violence.  Moreover, various examiners noted that the Veteran had clear and coherent speech, intact short-term and long-term memory, no signs or symptoms of delusions or hallucinations, normal judgment and thought process, and no panic attacks.  While he endorsed one prior suicidal attempt in 1981, he stated that he had not had any recent plans or intent. 

Also, while the Veteran experienced isolation, irritability, and nightmares, he has maintained a good relationship with his family and has not experienced impairment in judgment, abstract thinking, or panic attacks more than once a week.  Further, while he retired in 2003, he did so not because he was unable to work due to his psychiatric symptoms, but because of residuals of his colon cancer.  T

For these reasons, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the next, higher 50 percent rating.  

The Board further finds that none of the assigned GAF scores-55 and 67 in 2012; and 65, 70, and 75 in 2013-alone, provides a basis for any higher rating.  

Under the DSM-IV, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   

The Board notes, initially, that the majority of the assigned GAF scores are consistent with no more than the 30 percent rating assigned.  Notably, the GAF scores of 70 and 75 appear to reflect even less impairment than that contemplated in the assigned 30 percent rating, whereas the GAF scores of 55, 65 and 67 appear most consistent with the level of impairment contemplated in the assigned 30 percent rating.  Specifically, the Board notes that the Veteran had few to no friends, as well as symptoms of depression and disturbed sleep; however, he did not exhibit panic attacks, suicidal ideation, obsessional rituals, illogical speech, or neglect of family or self.  Further, he maintained a good relationship with his family and had become more at ease with going out and engaging in conversation with others.  As such, the Board finds that the Veteran's GAF scores ranging from 55 to 75 denote mild to moderate symptoms, and more nearly approximate the level of severity contemplated in no more than the assigned 30 percent rating.    

In any event, the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  
 
In sum, the Board finds that, since the March 31, 2006, effective date of the award of service connection, the Veteran's psychiatric disability has resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the schedular 30 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  As explained above, the Board has found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the occupational and social impairment with reduced reliability required for the next higher, 50 percent rating, at any relevant time. As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for the higher 70 percent rating or the maximum, 100 percent rating, likewise, are not met. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the March 31, 2006, effective date of the award of service connection has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria  inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's psychiatric disability, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III. TDIU

The Veteran has asserted that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).
 
Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran has been awarded service connection for psychiatric disability, rated as 30 percent disabling from March 31, 2006; chronic low back strain, rated as 10 percent disabling from July 22, 2005; diabetes mellitus type II, rated as 10 percent disabling from November 2014; left arm scar rated as noncompensable from July 22, 2005; and bilateral hearing loss, rated as noncompensable from November 5, 2006.  The combined disability rating for compensation was 10 percent from July 22, 2005, and 40 percent from March 31, 2006.  Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a). 

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16(b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, and must, instead, refer the claim to the first line authority prescribed in section 4.16(b) for consideration of the Veteran's entitlement to an extra-schedular rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence of record reflects that the Veteran has a high school education with some college, and worked as a truck mechanic until 2003, when he retired due to complications from his colon cancer. 

SSA records document that the Veteran filed for disability in July 2004 due to severe diarrhea, cramps, and unpredictable and at times continuous bowel movements, which limited his activities.  The Veteran listed that the conditions that limited his ability to work were radiation enterocolitis, chronic diarrhea, and herniated disk.  In July 2004, SSA determined that the Veteran had severe chronic diarrhea and degenerative disc disease (DDD) of the cervical spine. 

VA treatment records in December 2005 indicate that the Veteran had a low back disability that first occurred in service, which was worse in the morning and radiated to his left leg and buttock.  On examination, he noted no myalgia, arthralgia, swollen joints, leg cramps, or loss of muscle strength.  The Veteran's gait was smooth and coordinated; and there was no clubbing or cyanosis, misalignment, defects, deformities of joints bones or muscles, muscle atrophy, or weakness.  Range of motion was normal with no pain or contractures.  The physician also noted that the Veteran had some hearing difficulty, but no ear pain or drainage, and that he reported little tinnitus.  The physician remarked that the Veteran was retired on disability because of his intestinal problems.  

November 2007 and October 2016 VA psychiatric examination reports indicate that the Veteran retired in 2003 because of residuals of his colon cancer.  Specifically, in November 2007 the examiner noted that the Veteran was retired because of medical physical problems from his colostomy, and in October 2016, the Veteran reported that he stopped working because he had colon cancer and never regained his stamina.

Upon review of the record, the Board finds that the Veteran's entitlement to a TDIU is not established.  As noted, in his SSA disability claim, the Veteran reported that he could no longer work due to severe diarrhea, cramps, and unpredictable and at times continuous bowel movements, which limited his activities.  Further, he was placed on disability due to severe chronic diarrhea and degenerative disc disease (DDD) of the cervical spine.  In addition, the December 2005 VA physician noted that the Veteran had full back range of motion and no problems related to his back.  Nevertheless, the Board notes that the Veteran is not service-connected for either disability; specifically, the Veteran is service-connected for a low back disability, not a cervical spine disability.  While the December 2005 physician also stated that the Veteran had some hearing difficulty and little tinnitus, he noted that the Veteran was retired due to his intestinal problems.  As noted above, the Veteran has continuously maintained to his treating physicians, as well as the November 2007 and October 2016 VA examiners, that he retired due to intestinal problems, specifically, residuals of his colon cancer.

Furthermore,  to whatever extent the Veteran and/or his wife may contend that his service-connected disabilities render him unemployable, the Board emphasizes that neither is shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter.  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In sum, based on a review of the entire evidence of record, to include the medical evidence and lay statements of the Veteran and, the Board finds that the weight of the evidence preponderates against a finding that the Veteran's service-connected disabilities are or have been of such severity so as to preclude all substantially gainful employment at any point pertinent to the current claim..  

Accordingly, the Board finds that referral of the claim to the first line authority prescribed in 38 C.F.R. § 4.16(b) for extra-schedular consideration is not warranted, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b); 3.102; see also Gilbert, supra..




ORDER

An initial rating in excess of 30 percent for adjustment disorder with mild anxiety with PTSD is denied.

A TDIU due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


